

116 HRES 872 IH: Recognizing the vital importance of Native American participation in the 2020 decennial census of population.
U.S. House of Representatives
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 872IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2020Ms. Kendra S. Horn of Oklahoma (for herself, Mr. Cole, Ms. Haaland, Mr. Gallego, Mr. Pallone, Ms. Davids of Kansas, Ms. Bass, and Mr. Ted Lieu of California) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing the vital importance of Native American participation in the 2020 decennial census of population.Whereas the 2020 United States census is an opportunity to provide a better future for Tribal Nations by providing an accurate count of American Indians and Alaska Natives;Whereas the Federal Government, Tribal Nations, and decision makers will use 2020 census data in a variety of ways that can benefit Tribal Nations;Whereas under the Federal Indian trust responsibility, the United States has a legally enforceable fiduciary obligation to protect Tribal treaty rights, lands, assets, and resources, as well as a duty to carry out the mandates of Federal law with respect to American Indian and Alaska Native Nations;Whereas 2020 census data will be used to evaluate government programs and policies to ensure they fairly and equitably serve the needs of all groups of people and to monitor compliance with antidiscrimination laws, regulations, and policies;Whereas States will also use 2020 census data to meet legislative redistricting and apportionment requirements;Whereas many Tribal Nations will use census data to make governmental decisions on allocating resources, the needs of their communities, economic development opportunities, and areas of growth for future decision making;Whereas American Indians and Alaska Natives have historically been at a higher risk for undercounting in the census than other populations;Whereas, in the 2010 census, the Census Bureau estimates that American Indians and Alaska Natives living on reservations or in Native villages were undercounted by approximately 4.9 percent, more than double the undercount rate of the next closest population group;Whereas 2020 census data will affect the allocation of approximately $1,500,000,000,000 in Federal funds;Whereas 2020 census responses can help shape how billions of dollars in Federal funds are allocated each year to Tribal Nations in furtherance of the Federal trust responsibility;Whereas undercounting of American Indian and Alaska Natives could significantly undercut Federal funding levels for various programs for 10 years;Whereas Federal funding for Indian schools and education programs, Native American workforce programs, Indian health programs, Indian housing programs, water and sewage projects, roads, and economic development are based on data collected by the Census Bureau every 10 years;Whereas over 300 Federal spending programs rely on data derived from the census to guide the geographic distribution of funds to States, counties, cities, and households;Whereas responses to the 2020 census are confidential and protected by law;Whereas personal information is never shared by the Census Bureau with any other government agencies or law enforcement, including Federal, local, and Tribal authorities;Whereas census responses cannot be used against individuals by any government agency or court in any way—not by the Federal Bureau of Investigation, not by the Central Intelligence Agency, not by the Department of Homeland Security, and not by U.S. Immigration and Customs Enforcement; andWhereas the 2020 census will offer households the option to respond online, by mail, by phone, or in person: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)ensuring an accurate count of American Indians and Alaska Natives is vital for the essence and purpose of the 2020 decennial census of population;(2)an undercount of American Indians and Alaska Natives could result in significant underrepresentation and underfunding for American Indian and Alaska Native Nations and households; and(3)the Federal Government, State and local governments, and Tribal Nations should work together as partners to encourage participation in the 2020 decennial census of population among American Indian and Alaska Native Nations, and to inform the public that the 2020 decennial census of population is safe, easy, and important.